               Case 5:21-mj-70930-MAG Document 8 Filed 06/15/21 Page 1 of 2



 1   GEOFFREY A. HANSEN
     Acting Federal Public Defender
 2
     TAMARA CREPET
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753
     Fax: (408)-291-7399
 6   Tamara_Crepet@fd.org
 7   Counsel for Defendant DIANGELO
 8

 9                                UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        No. 5:21-MJ-70930-MAG
               Plaintiff,
14        v.                                          STIPULATION AND ORDER TO CONTINUE
                                                      DETENTION HEARING AND STATUS RE:
15                                                    IDENTITY/REMOVAL HEARING AND TO
     ANDREW DIANGELO,                                 EXCLUDE TIME
16            Defendant.
                                                           Hon. Donna M. Ryu
17

18          Defendant Andrew Diangelo and the Government, by and through their respective
19   counsel, stipulate and agree, with the Court’s approval, that the detention hearing and status re:

20   identity/removal hearing set for June 15, 2021 may be continued to June 17, 2021. The reason
     for the requested continuance is that Mr. Diangelo received medical treatment outside of the jail,
21
     and as a consequence, his bail interview could not be held until today at noon.
22
            The parties additionally stipulate and agree that time shall be waived from June 15, 2021
23
     to June 17, 2021 for purposes of the Speedy Trial Act pursuant to Title 18 U.S.C.
24
     §§ 3161(h)(7)(A), (h)(7)(B)(iv). The parties agree that this waiver of time is necessary for the
25
     defense to effectively prepare Mr. Diangelo’s case.
26   //
27   //
28   //

     STIPULATION AND ORDER
      5:21-MJ-70930-MAG
              Case 5:21-mj-70930-MAG Document 8 Filed 06/15/21 Page 2 of 2



 1          IT IS SO STIPULATED.
 2

 3   Dated: June 15, 2021                                GEOFFREY A. HANSEN
                                                         Acting Federal Public Defender
 4                                                       ___________/s/_______________
 5
                                                         Tamara Crepet
                                                         Assistant Federal Public Defender
 6

 7   Dated: June 15, 2021                                STEPHANIE M. HINDS
 8
                                                         United States Attorney
                                                         __________/s/________________
 9                                                       Stephen Meyer
                                                         Assistant United States Attorney
10

11

12                                                 ORDER
13
            Upon agreement and stipulation of the defendant Andrew Diangelo, and the United
14   States, and their respective counsel, and good cause appearing, IT IS HEREBY ORDERED that
15   defendant Andrew Diangelo’s detention hearing and status re: identity/removal hearing be
16   continued to June 17, 2021.
17          It is further ORDERED that the defendant has waived time for purposes of 18 U.S.C.

18
     § 3161(h), and specifically, that he has waived time from June 15, 2021 to June 17, 2021.
            IT IS SO ORDERED.                                ISTRIC
19                                                    TES D         TC
                                                   TA
              June 15, 2021
     DATED: ___________
                                                                      O
                                               S




20
                                                                       U
                                              ED




                                                                        RT




                                                                     D
                                                             RDERE
                                          UNIT




21                                                         OO
                                                   IT IS S
                                                                              R NIA




22

                                                                       yu
                                                                na M. R
                                          NO




23
                                                          D o n
                                                                             FO




                                                       ge
                                               _________________________________________
                                                   Jud
                                            RT




24                                             HONORABLE DONNA M. RYU
                                                                         LI




                                                E R States Magistrate Judge
                                               H




                                                                         A




25
                                               United                  C
                                                    N                F
                                                      D IS T IC T O
                                                            R
26

27

28


     STIPULATION AND ORDER
     5:21-MJ-70930-MAG
